Title: From Thomas Jefferson to Thomas Leiper, 22 December 1806
From: Jefferson, Thomas
To: Leiper, Thomas


                        
                            Dear Sir
                            
                            Washington Dec. 22. 06.
                        
                        This is merely a private letter, intended for yourself individually. if I have not answered the very friendly
                            and flattering address I recieved through you, and the many others I have recieved, it is not from an insensibility to
                            their kind and gratifying contents. no man feels them more powerfully than I do; no breast ever felt more consolation from
                            such testimonies of good will. and the having given no answer to them has been the hardest act of self denial I have been
                            called upon to perform. but on consultation with friends here, there is but one opinion, that the question presented by
                            these addresses cannot be touched without endangering the harmony of the present session of Congress, and disturbing the
                            tranquility of the nation itself prematurely & injuriously. I express these sentiments to you privately, because they
                            will enable you to give in conversation a true solution to the fact of my giving no answer. the present session is
                            important, as having new & great questions to decide & in the decision of which no schismatic views should take any
                            part. it may become still more important, should the measures we have taken fail to suppress the insurrectionary
                            expedition now going on under Colo. Burr. a few days will let us know whether the Western states suppress that enterprize,
                            or whether it is to require from us a serious national armament. our little band in Congress has as yet been quiet: but
                            some think it is from a sense of impotence, not a conviction of error, or motives of good will. but all these schisms,
                            small or great only accumulate proofs of the solid qualifications of our citizens for self government. Accept my friendly
                            salutations and assurances of great & constant esteem.
                        
                            Th: Jefferson
                            
                        
                    